Title: From Thomas Jefferson to Josef Ignacio de Viar and Josef de Jaudenes, 6 November 1793
From: Jefferson, Thomas
To: Viar, José (Joseph) Ignacio de,Jaudenes, Joseph de



Gentlemen
Germantown Nov. 6. 1793.

It was not till the 24th. of October that I received your favor of the 2d. of that month, informing me that the four Frenchmen therein named and described had set out from Philadelphia for Kentuckey furnished with money, commissions, and instructions to procure some hostile enterprize from our territories against those of Spain. I took the first opportunity of laying the same before the President and was in consequence charged by him to communicate it to the Governor of Kentuckey, with instructions to prevent any such enterprize by such peaceable means as the laws have provided if sufficient, but if insufficient to suppress it by the military force of his state: and I flatter myself that these measures will have the desired effect. The laws of our country do not permit us to seize the papers of individuals until they shall have done some act which subjects their persons to be arrested. For this reason no order can be given to violate the secrecy of their papers. I have the honor to be with great esteem & respect, Gentlemen your most obedient & most humble servt

Th: Jefferson

